Citation Nr: 1314506	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran served on active duty from December 1959 to April 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In July 2012, the Board remanded the appeal in order to honor the Veteran's request for a hearing in support of his claims.  38 C.F.R. § 20.700(a) (2012).  Such a hearing was conducted in August 2012 before the undersigned, who was designated to conduct the proceeding.  See 38 U.S.C.A. § 7102(a) (West 2002).  A transcript of the hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board has determined that before it can adjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus, further development is needed, as described below.  38 C.F.R. § 19.9.

A.  VA Treatment Records

Additional efforts are warranted to obtain outstanding treatment records from the VA Medical Center in St. Louis, Missouri.  Only a handful of such records have been associated with the Veteran's paper claims file and Virtual VA efolder.  Those records reflect an isolated October 1997 report of vertigo, which was not accompanied by other audiological or vestibular system complaints.  Significantly, however, subsequent VA records show that in November 2004, the Veteran underwent an ear, nose, and throat (ENT) consultation in which he reported a history of dizziness dating back to the mid-1980s.  In February 2005, he reported a history of tinnitus, dating back to his Navy service.  That subjective complaint did not result in a concurrent clinical assessment of tinnitus.  However, contemporaneous audiological testing did yield a diagnosis of bilateral sensorineural hearing loss, which was moderate in the Veteran's right ear and profound in his left.  

A February 2005 VA record references an ENT consultation being scheduled in April 2005.  However, the actual report of that consultation has not been associated with the claims file, nor have any records of VA treatment since October 2008.  The Board has reason to believe that such records exist in light of the Veteran's recent hearing testimony.  Specifically, he has attested to receiving VA-prescribed hearing aids, which allegedly "don't work," and also has alluded to upcoming VA appointments to address his bilateral hearing loss and tinnitus.  See Board Hearing Tr. at 10-11.  

Based on the Veteran's testimony, and the other evidence of missing VA records that are pertinent to his claims, the Board finds that efforts to obtain such records should be made on remand.  Specifically, the AOJ should request the records pertaining to the Veteran's April 2005 ENT consultation and any subsequent VA treatment records from October 2008 to the present.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).

B.  Private Treatment Records

In addition to VA medical records, pertinent private treatment records appear to be outstanding.  A VA outpatient treatment note from November 2004 indicates that, up until September of that year, a private physician at the University of Washington in St. Louis ("Dr. T.E.H.") had been treating the Veteran for residuals of an acoustic neuroma, a type of intracranial tumor that affects the auditory nerve.  The treatment from Dr. T.E.H. had reportedly consisted of twice-yearly Magnetic Resonance Imaging (MRI) scans.  

Subsequent VA medical records, dated in February 2005, reference additional treatment from a different private physician ("Dr. H.") at Christian Northeast Hospital in St. Louis.  Specifically, those records reflect that, in 2001, Dr. H. surgically removed the aforementioned acoustic neuroma from the left ear of the Veteran and then provided follow-up outpatient treatment until the latter lost his health insurance.  

The Veteran did not discuss the aforementioned private treatment at his August 2012 Board hearing.  However, he did allude to an earlier instance of private medical treatment in Northampton, Massachusetts, where he had been reportedly diagnosed with hearing loss approximately eight years after leaving service.  See Board Hearing Tr. at 10.  

In light of the foregoing clinical notations and hearing testimony, the Board finds that reasonable efforts should be made on remand to secure all pertinent records of private treatment that remain outstanding.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of records from the private physicians, Dr. T.E.H. and Dr. H.  The Veteran should also be asked to identify and authorize the release of records from the private clinician in Northampton, Massachusetts, who reportedly rendered the initial diagnosis of bilateral hearing loss.  Then, if the Veteran provides the requested information, the AOJ should make two attempts to obtain the relevant private treatment records or render a formal finding as to why a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 C.F.R. § 3.159(c)(1).  

C.  VA Examination

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, the record reflects that the Veteran has current diagnoses to support his claims for service connection.  Specifically, he has been diagnosed with bilateral sensorineural hearing loss, which is moderate in his right ear and profound in his left, as well as tinnitus.  Accordingly, the Board finds that the first McLendon element (competent evidence of a current disability or persistent or recurrent disabling symptoms) has been met with respect to each of the Veteran's pending service-connection claims.

Similarly, the Veteran has satisfied the remaining McLendon requirements through evidence that indicates an association between each of the aforementioned disabilities, or recurrent symptoms, and his active service, but does not conclusively establish such a link.  

The Veteran's service treatment records are silent for any complaints or clinical findings of hearing problems.  Moreover, those records show that, on examination in April 1963 prior to leaving the Navy, the Veteran scored a 15/15 on a whisper voice test.  Although mindful of that normal finding, the Board observes that the whisper voice test is an antiquated technique that is no longer considered a reliable indicator of hearing loss.  As such, the results obtained from that test on separation can neither establish nor rule out the presence of an in-service hearing disability under 38 C.F.R. § 3.385.  In any event, the lack of evidence of such impairment during the Veteran's service is not fatal to his hearing loss or tinnitus claims.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  On the contrary, when the regulatory requirements for such a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d) (2012).   

In determining that such a causal relationship did not exist in this case, the AOJ essentially reasoned that the Veteran's military occupational specialty (stock clerk) was not associated with in-service noise exposure.  However, the Veteran has since explained that, while touring the Mediterranean aboard the USS Forrestal, his in-service duties included "providing parts to the flight line and also on the aircraft carrier to the flight deck."  See Board Hearing Tr. at 3.  He has further indicated that such duties brought him within close proximity of engine noise from A3D bombers and other large Navy jets.  See Board Hearing Tr. at 3, 4; see also February 2009 Notice of Disagreement.  While the Veteran has conceded that he occasionally was provided hearing protection, he has maintained that it was frequently unavailable.  See Board Hearing Tr. at 4, 8.  In this regard, the Veteran has emphasized that the demands of fulfilling "rush orders" to supply disabled jets was such that he "d[id not] have time to go looking, or wait for, ear protection."  See January 2010 Substantive Appeal.  He also has reported sustaining further acoustic trauma while on duty on the Forrestal's hangar deck.  Id.  In addition, the Veteran has contended that his sleeping quarters aboard that Navy super carrier were "just over the flight deck," which exposed him to additional jet engine noise during his off-duty hours.  See Board Hearing Tr. at 5, 8-9.  Finally, the Veteran has alleged that, while the majority of his in-service noise exposure took place aboard the Forrestal, he incurred subsequent acoustic trauma at the Naval Air Stations in Sanford and Pensacola, Florida, where he was tasked with supplying parts to flight-line mechanics.  See January 2010 Substantive Appeal.  

While reporting a history of excessive noise exposure in service, the Veteran has steadfastly denied any such exposure during his post-service occupational and recreational pursuits.  See Board Hearing Tr. at 6.  He also has maintained that his initial tinnitus symptoms manifested while he was still in the Navy.  In this regard, the Veteran has alleged that, upon returning from his Mediterranean tour to the United States mainland, he began to experience a persistent "ringing in his ears," which was particularly apparent when he tried to fall sleep in his otherwise quiet barracks.  See Board Hearing Tr. at 6.  Nevertheless, the Veteran has conceded that he did not report his tinnitus at separation because the underlying symptoms were not painful and he assumed they would go away eventually.  See Board Hearing Tr. at 6.  The Veteran has also acknowledged that he did not complain of hearing loss at separation because this particular disability did not become noticeable until a few years after his discharge.  See Board Hearing Tr. at 7.  As noted above, however, the Veteran has reported that his hearing loss symptoms became troublesome enough to warrant private medical attention approximately eight years after he left service.  See Board Hearing Tr. at 9-10.  

As a lay person, the Veteran is capable of observing and therefore competent to report a history of significant noise exposure and symptoms of tinnitus in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, his written statements and testimony in this regard are both internally consistent and in line with the other evidence of record.  Indeed, the Veteran's service personnel records establish that he served aboard the USS Forrestal and also was assigned to the aforementioned Naval Air Stations in Florida.  Accordingly, for purposes of this remand, the Board finds the Veteran's account of in-service acoustic trauma and ensuing hearing problems to be credible.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether bilateral hearing loss or tinnitus is related to in-service noise exposure falls outside the realm of the common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer).  As such, whether the acoustic trauma that the Veteran experienced in service is in any way related to his current hearing disabilities is a question that requires medical expertise to resolve.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Moreover, the need for an expert medical opinion is particularly great in this case, given the evidence of the intercurrent acoustic neuroma.  As explained above, the record reflects that the Veteran underwent surgery in 2001 to remove an acoustic neuroma from the left ear in which he later exhibited profound sensorineural hearing loss.  Consequently, it remains unclear whether the Veteran's current hearing disabilities are attributable to that particular post-service event, to the acoustic trauma dating back to his active service, or to a combination of post-service and in-service factors.  

Furthermore, while mindful that the Veteran has presented an account of continuous hearing problems emanating from service, such a lay history of continuity of symptomatology is no longer a sufficient substitute for nexus for disabilities that lie outside the ambit of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  While sensorineural hearing loss can be considered an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable, other hearing disabilities, such as tinnitus, do not fall within this category.  That is significant for the purposes of this case since, as previously noted, the Veteran has complained of tinnitus dating back to service, but has indicated that his sensorineural hearing loss did not manifest until several years after he left the Navy.  See Board Hearing Tr. at 7.  Hence, the lay statements of record are insufficient, on a stand-alone basis, to award the benefits sought on appeal.  

While insufficient to grant the Veteran's claims, however, the above lay assertions, in tandem with the other evidence of record, are enough to trigger the need for a VA etiological examination in support of those claims.  McLendon, 20 Vet. App. at 81.  Accordingly, as such an examination has not yet been conducted, it should be performed on remand.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the Veteran's April 2005 VA ENT consultation report and any updated relevant VA treatment records from the St. Louis, Missouri, VA Medical Center from October 2008 to the present, which have not yet been associated with the claims file.  

2.  After obtaining the necessary authorization from the Veteran, request and associate with the claims file all records of treatment from the following private physicians:

(A)  "Dr. H.," a physician at Christian Northeast Hospital in St. Louis, who reportedly removed an acoustic neuroma from the Veteran's left ear in 2001 and provided post-operative treatment thereafter.  

(B)  "Dr. T.E.H.," a physician at the University of Washington at St. Louis, with whom the Veteran reportedly sought additional treatment for his acoustic neuroma residuals, including semi-annual MRI examinations conducted between 2001 and September 2005.  

(C)  A private physician from Northampton, Massachusetts, who reportedly diagnosed the Veteran with hearing loss approximately eight years after his discharge from the Navy.

3.  If any of the records requested in items 1 and 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

4.  After the development requested in items 1-3 is complete, schedule the Veteran for an audiological evaluation (to include audiometric studies) to determine the nature and etiology of any currently diagnosed bilateral hearing loss and tinnitus.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following questions:

(A)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral hearing loss is related to an incident of military service, including in-service acoustic trauma?

(B)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed tinnitus is related to an incident of military service, including in-service acoustic trauma?   

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he experienced in-service noise exposure during his tour of duty aboard the USS Forrestal and, later, while based at the Naval Air Stations in Sanford and Pensacola.  The examiner should also accept as true the Veteran's account of developing symptoms of tinnitus in service and of seeking treatment for hearing loss within eight years after his Navy discharge.

It is imperative that the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's own written statements and testimony and the clinical records showing treatment for 1) an acoustic neuroma and post-operative residuals; 2) complaints of tinnitus, vertigo, and dizziness; and 3) a diagnosis of bilateral sensorineural hearing loss that is moderate in the right ear and profound in the left.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

